Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 9 and 10 of U.S. Patent No. 11,140,362 B2 to Michel. Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 1, claim 1 of Michel discloses 
A method comprising, determining, by a computing device, utilization information in a stream transmitted to a second device, wherein the stream comprises requested content data (claim 1: “receiving utilization information…”), 
wherein the utilization information indicates resources being used by the second device for communication of the requested content data to a first device (claim 1: “receiving utilization information…”), 
wherein the resources of the second device comprise input resources of the second device and output resources of the second device, and wherein at least one of the input resources is different from at least one of the output resources (claim 1: “receiving utilization information…”); and 
configuring, based on the utilization information, the computing device to manage the resources of the second device (“causing, by sending the utilization  information …”).
As to claim 2, claim 10 of Michel discloses the limitations of this claim, as is evident from an inspection of the corresponding, respective claim limitations)
As to claim 3, claim 5 of Michel discloses the limitations of this claim, as is evident from an inspection of the corresponding, respective claim limitations)
As to claim 4, claim 2 of Michel discloses the limitations of this claim, as is evident from an inspection of the corresponding, respective claim limitations)
As to claim 5, claim 3 of Michel discloses the limitations of this claim, as is evident from an inspection of the corresponding, respective claim limitations)
As to claim 6, claim 3 of Michel discloses the limitations of this claim, as is evident from an inspection of the corresponding, respective claim limitations)
As to claim 7, claim 9 of Michel discloses the limitations of this claim, as is evident from an inspection of the corresponding, respective claim limitations)
As to claim 8-14, see double patenting rejections for claims 1-7.
As to claim 15-21, see double patenting rejections for claims 1-7.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 8,9,11,1,2,4,15,16,18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2004/0128682 A1 to Liga et al., in view of U.S. Patent No. 7,684,315 B1 to Beser et al.
As to claim 8, Liga discloses an apparatus comprising: One or more processors; memory storing instructions that, when executed by the one or more processors, cause the apparatus to (Figs. 2, 4, 7-9, paragraphs 33-51, 56-62, disclosing delivering a "customized event data stream" via the "onsite facility 110", "national network 115", "satellite 120", "HITS/compression facility 130", "local affiliate 140", "headend 150" and "subscriber 160”, where these elements and the infrastructure in which they are situated disclose a content delivery path in a network, where the "HITS compression facility 130" and/or the "local affiliate 140" teaches the recited apparatus“computing device” where "HITS compression facility 130" or the "local affiliate 140" clearly receives the content since these two elements are in the content delivery path described above): 
determine utilization information [see discussion below] in a stream transmitted to a second device, wherein the stream comprises requested content data (Fig. 2 and paragraphs 33-49, disclosing that the “data stream(s)” may contain content for different programming/events that the user/subscriber may choose by changing/shifting channels, thus teaching “a stream comprising requested content data” and that such data stream may be generated at “110” or “130” and received at “130” or “140” and further transmitted to “receiver 165” [“a second device”], thus teaching “in a stream transmitted to a second device”), 
wherein the utilization information indicates resources being used by the second device for communication of the requested content data to a first device
(Fig. 9, paragraphs 92-99, 56-62, disclosing that the "HITS compression facility 130" or the "local affiliate 140" [either one teaching “computing device”/”apparatus”] can insert "markers" into the "customized event data stream to indicate the beginning and end points for a local content commercial to air" in step 805 in Fig. 9 [such "markers" teaching the recited “utilization information”]; paragraph 95 further teaching that such “markers” may be inserted into the content stream “at virtually any point during the transmission of the customized data stream", including at the "HITS compression facility 130" or the "local affiliate 140" [either one teaching “computing device”/”apparatus”] and thus the information contained in such markers is generated or obtained by 130/140 in the process of inserting such markers into the stream, teaching a BRI embodiment of the recited “determining”, wherein such markers are then communicated to, received and detected by the “receiver 165” [i.e., “second device”], which “switches the data stream displayed from the customized event data stream … to the local content commercial data stream”, such markers thus teaching a BRI embodiment of “utilization information” that “indicates resources being used by the second device for communication of the requested content data to a first device”, since such “markers” contain instructions/information on what resources [i.e., local content commercial data stream] to display at the receiver 165 during specified times embedded in the main, requested data stream [teaching “resources being used by the second device for communication of the requested content data to a first device”], and since “receiver 165” [“second device”] transmits the data stream to “pvr169” and “display device 167 [either or both teaching “first device”]; 
further see Figs 2 and 4, paragraphs 56-62, teaching that the "compression facility 130”, i.e., an embodiment of “computing device”/”apparatus”, is configured to insert into an applicable "SID 240", i.e., the "content stream", (i) relevant local content commercial”, and (ii) a "header such as DVS 253 header, software command, or other commercial identifier" "immediately preceding” the inserted local content commercial, where such header/software-command/commercial-identifier is used by the "set-top box 165" [i.e., "a second downstream device"], to process the received data stream in order to present local commercial content, thus also teaching “wherein the utilization information indicates resources being used by the second device for communication of the requested content data to a first device”); 
and configure, based on the utilization information, the apparatus to manage the resources of the second device. (Figs. 2, 4 and 7-9, paragraphs 92-99, 56-62, and discussion above, where 130/140, i.e., “computing device”/”apparatus”, uses the “utilization information” in the marker and/or "header such as DVS 253 header, software command, or other commercial identifier" to manage how the local commercial content, i.e., “resources of the second device”, is aired/broadcast)
Liga does not appear to explicitly disclose “wherein the resources of the second device comprise input resources of the second device and output resources of the second device, and wherein at least one of the input resources is different from at least one of the output resources”.
Beser discloses wherein the resources of the second device comprise input resources of the second device and output resources of the second device, and wherein at least one of the input resources is different from at least one of the output resources (col. 3, lines 55-67, “downstream channels may be higher bandwidth channels than the upstream channels”, where downstream/upstream channels teach input/output resources).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Beser, in combination with and/or modifying the teachings of Liga, to reject this claim, by specifically characterizing the second device’s resources disclosed in Liga so that the input and output resources of the second device are different, as taught in Beser.  Both are in the same field of endeavor with regard to the delivery of multimedia, video content.  The suggestion or motivation would have been in order to provide an improved method of delivering content to subscribing users. (Liga, paragraphs 1-19; Hamilton, paragraphs 1-12; Beser, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 9, Liga and Beser teach the method as in the parent claim 8.
Liga further discloses “based on the determined utilization information” (Figs. 2, 4 and 7-9, paragraphs 92-99, 56-62, disclosing that 130/140, i.e., “computing device”/”apparatus”, uses the “utilization information” in the marker and/or "header such as DVS 253 header, software command, or other commercial identifier" to manage how the local commercial content, i.e., “resources of the second device”, is aired/broadcast, teaching “based on the determined utilization information”).
Liga does not appear to explicitly disclose wherein the instructions, when executed by the one or more processors, further cause the apparatus to configure the apparatus by restoring session information, associated with the second device 
Beser discloses wherein the instructions, when executed by the one or more processors, further cause the apparatus to configure the apparatus by restoring session information, associated with the second device (col. 5, lines 15-20, disclosing cmts 140 and/or ccm 303 restoring/re-establishing a connection/session with the cable modems)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Beser, in combination with and/or modifying the teachings of Liga, to reject this claim, by further taking into account the utilization information disclosed in Liga, in the restoration methods disclosed in Beser. Both are in the same field of endeavor with regard to the delivery of multimedia, video content.  The suggestion or motivation would have been in order to provide an improved method of delivering content to subscribing users. (Liga, paragraphs 1-19; Hamilton, paragraphs 1-12; Beser, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 11, Liga and Beser teach the method as in the parent claim 8.
Beser further discloses wherein the resources of the second device comprise at least one of: a bandwidth of the second device, or an encryption engine. (col. 3, lines 55-65: bandwidth)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Beser, in combination with and/or modifying the teachings of Liga, to reject this claim, by specifically characterizing the resources disclosed in Liga as the bandwidth, as disclosed in Beser. Both are in the same field of endeavor with regard to the delivery of multimedia, video content.  The suggestion or motivation would have been in order to provide an improved method of delivering content to subscribing users. (Liga, paragraphs 1-19; Hamilton, paragraphs 1-12; Beser, cols. 1-2).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 1,15, see rejection for claim 8.
As to claim 2,16, see rejection for claim 9.
As to claim 4,18, see rejection for claim 11.

Claims 10,13,3,6,17,20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2004/0128682 A1 to Liga et al., in view of U.S. Patent No. 7,684,315 B1 to Beser et al., further in view of U.S. Patent Publication No. 2002/0136231 A1 to Leatherbury et al.
As to claim 10, Liga and Beser teach the method as in the parent claim 8.
Leatherbury discloses wherein the instructions, when executed by the one or more processors, further cause the apparatus to configure the apparatus by allocating a hybrid fiber coax bandwidth for delivery of the requested content data. (paragraph 9)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Leatherbury, in combination with and/or modifying the teachings of Liga and BEser, to reject this claim, by specifically characterizing the configuration disclosed in Liga with the hybrid coax bandwidth, as disclosed in Leatherbury. Both are in the same field of endeavor with regard to the delivery of multimedia, video content.  The suggestion or motivation would have been in order to provide an improved method of delivering content to subscribing users. (Liga, paragraphs 1-19; Hamilton, paragraphs 1-12; Beser, cols. 1-2; Leatherbury, paragraphs 1-21).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 13, Liga and Beser teach the method as in the parent claim 8.
Leatherbury discloses wherein the utilization information comprises at least one of: an indication of a port, an indication of an allocated bandwidth of a hybrid fiber coax network segment, or frequency and Moving Picture Experts Group (MPEG) tuning information (paragraph 9)
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Leatherbury, in combination with and/or modifying the teachings of Liga and BEser, to reject this claim, by specifically characterizing the utilization information disclosed in Liga with the hybrid coax bandwidth, as disclosed in Leatherbury. Both are in the same field of endeavor with regard to the delivery of multimedia, video content.  The suggestion or motivation would have been in order to provide an improved method of delivering content to subscribing users. (Liga, paragraphs 1-19; Hamilton, paragraphs 1-12; Beser, cols. 1-2; Leatherbury, paragraphs 1-21).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 3,17, see rejection for claim 10.
As to claim 6,20, see rejection for claim 13.

Claims 12,14,19,21,5,7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2004/0128682 A1 to Liga et al., in view of U.S. Patent No. 7,684,315 B1 to Beser et al., further in view of U.S. Patent Publication No. 2005/0123001 A1 to Craven.
As to claim 12, Liga and Beser teach the method as in the parent claim 8.
Craven discloses wherein the requested content data comprises video on demand VOD content. (paragraphs 5,7).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Craven, in combination with and/or modifying the teachings of Liga and BEser, to reject this claim, by specifically characterizing the requested content data disclosed in Liga as the VoD disclosed in Craven. Both are in the same field of endeavor with regard to the delivery of multimedia, video content.  The suggestion or motivation would have been in order to provide an improved method of delivering content to subscribing users. (Liga, paragraphs 1-19; Hamilton, paragraphs 1-12; Beser, cols. 1-2; Leatherbury, paragraphs 1-21; Craven, paragraphs 1-18).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 14, Liga and Beser teach the method as in the parent claim 8.
Craven discloses wherein the second device comprises an edge QAM (paragraphs 14).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Craven, in combination with and/or modifying the teachings of Liga and BEser, to reject this claim, by specifically characterizing the second device disclosed in Liga as the edge QAM disclosed in Craven. Both are in the same field of endeavor with regard to the delivery of multimedia, video content.  The suggestion or motivation would have been in order to provide an improved method of delivering content to subscribing users. (Liga, paragraphs 1-19; Hamilton, paragraphs 1-12; Beser, cols. 1-2; Leatherbury, paragraphs 1-21; Craven, paragraphs 1-18).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 5,19, see rejection for claim 12.
As to claim 7,21, see rejection for claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463